DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se and mere information in the form of data. More specifically, the claims are directed to a “computer program product comprising a computer usable medium having a computer readable program code embodied thereon” (see lines 1-2 of Claims 31 and 36).  However, the instant specification states that a “computer-readable medium” (which presumably is being used to provide support for the claimed “computer usable medium”) may be able to take the form of “wireless technologies such as infrared, radio, and microwave”. Spec., paragraph 0076. Accordingly, the claims are directed to non-statutory subject matter.  Applicant is advised to add the limitation “non-transitory” to the claims in order to overcome the present 35 USC § 101 rejection.  See 1351 OG 212.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over Parulski et al. (“Parulski”) (U.S. Patent Application Publication Number 2006/0036864) and Madej (U.S. Patent Application Publication Number 2009/0242644).
Regarding Claims 1, 11, 21, and 31, Parulski discloses a method for a modem-directed application processor boot sequence in a portable computing device ("PCD"), the method comprising: 
initializing an access engine (Figure 1, item 18) for the boot sequence (i.e., when the camera 10 is powered on), wherein the access engine is configured to read data from a memory component (Figure 1, item 26, paragraph 0018);
initializing a crypto engine for the boot sequence, wherein the crypto engine is configured to calculate a hash according to a predetermined hash function (Figure 1, item 18, paragraph 0018; i.e., the processor 18 performs the crypto engine functions as well);
reading, with the access engine, metadata (paragraph 0015) and data segments associated with an image stored in the memory component and associated with the boot sequence (paragraph 0018);
calculating, with the crypto engine, hash values associated with the metadata and data segments (paragraph 0018).
Parulski does not expressly disclose a direct memory access (“DMA”) engine; and
transitioning an application processor into an idle state for durations of time coinciding with at least one of reading with the DMA engine during the boot sequence and calculating with the crypto engine during the boot sequence.
In the same field of endeavor (e.g., memory access techniques in an imaging device), Madej teaches a direct memory access (“DMA”) engine (paragraph 0013; i.e., a second CPU that contains the DMA function); and
transitioning an application processor (Figure 1, item 110) into an idle state for durations of time coinciding with at least one of reading with the DMA engine during the boot sequence (paragraph 0013; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Madej’s teachings of memory access techniques in an imaging device with the teachings of Parulski, for the purpose of reducing the computer power consumption.

Regarding Claims 2, 7, 12, 17, 22, 27, 32, and 37, Parulski discloses wherein the memory component is a non-volatile flash memory component (Figure 1, item 26).

Regarding Claims 3, 8, 13, 18, 23, 28, 33, and 38, Parulski discloses wherein the application processor is a heterogeneous, multi-core processor (Figure 1, item 18; i.e., the examiner takes Official Notice that heterogeneous, multi-core processors were well known in the art).

Regarding Claims 4, 9, 14, 19, 24, 29, 34, and 39, Madej teaches wherein the idle state is a wait-for-interrupt ("WFI") idle state (paragraph 0013; i.e., the examiner takes Official Notice that using an interrupt to wake an idle/sleeping processor is well known in the art).

Regarding Claims 5, 10, 15, 20, 25, 30, 35, and 40, Parulski discloses wherein the PCD comprises at least one of a cellular telephone, a satellite telephone, a personal digital assistant ("PDA"), a smartphone, a navigation device, a tablet, a smartbook, a media player (Figure 1, item 10, paragraph 0014; i.e., the camera 10 contains a display 28 for displaying media), and a laptop computer.

Regarding Claims 6, 16, 26, and 36, Parulski discloses a method for a modem-directed application processor boot flow in a portable computing device ("PCD"), the method comprising: 

b. initializing a crypto engine, wherein the crypto engine is configured to calculate a hash according to a predetermined hash function (Figure 1, item 18, paragraph 0018; i.e., the processor 18 performs the crypto engine functions as well); 
c. reading with the access engine metadata (paragraph 0015) associated with an image stored in the memory component (paragraph 0018); 
e. calculating with the crypto engine a hash value associated with the metadata (paragraph 0018); 
f. authenticating the metadata by validating the hash value and a signature associated with the metadata (paragraph 0018); 
g. reading with the access engine a current segment of the image (paragraph 0018); 
i. calculating with the crypto engine a hash value associated with the current segment of the image (paragraph 0018); 
j. reading with the access engine a next segment of the image (paragraph 0018); 
k. authenticating the current segment of the image by validating the hash value and a signature associated with the current segment of the image (paragraph 0018);  
m. receiving with the application processor the next segment of the image from the access engine (paragraph 0018); 
n. calculating with the crypto engine a hash value associated with the next segment of the image (paragraph 0018); and 
o. repeating actions j through n until a last segment of the image is authenticated and then bringing a subsystem out of reset (Figure 2B, paragraph 0018).
Parulski does not expressly disclose a direct memory access (“DMA”) engine; and

In the same field of endeavor, Madej teaches a direct memory access (“DMA”) engine (paragraph 0013; i.e., a second CPU that contains the DMA function); and
steps d, h, and l (transitioning an application processor (Figure 1, item 110) from an active processing state into an idle state) (paragraph 0013; i.e., the processor 110 may be powered down when it is not needed).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 6, 16, 26, and 36.

Claims 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Parulski, Sebastian et al. (“Sebastian”) (U.S. Patent Application Publication Number 2020/0026339), and Madej.
Regarding Claims 41 and 45, Parulski discloses a method for a modem-directed application processor boot sequence in a portable computing device ("PCD") and in remote communication with a server, the method comprising: 
the application processor initializing an access engine (Figure 1, item 18) for the boot sequence (i.e., when the camera 10 is powered on), wherein the access engine is configured to read data from a memory component (Figure 1, item 26, paragraph 0018); 
the application processor initializing a crypto engine for the boot sequence, wherein the crypto engine is configured to calculate a hash according to a predetermined hash function (Figure 1, item 18, paragraph 0018; i.e., the processor 18 performs the crypto engine functions as well); 
the access engine reading metadata (paragraph 0015) and data segments associated with an image stored in the memory component and associated with the boot sequence (paragraph 0018); 
the crypto engine calculating hash values associated with the metadata and data segments (paragraph 0018).

a modem of the PCD receiving an instruction from the remote server;
the modem sending a wakeup signal to an application processor to execute a boot sequence; 
a direct memory access (“DMA”) engine; and
the application processor transitioning into an idle state for durations of time coinciding with at least one of reading with the DMA engine during the boot sequence and calculating with the crypto engine during the boot sequence.
In the same field of endeavor (e.g., memory access techniques in an imaging device), Sebastian teaches forming a network (Figure 1, item 100) of one or more Internet of Things (IoT) devices, the PCD being one of the IoT devices (Figure 1, items 110);
a modem of the PCD receiving an instruction (i.e., a Wake-on-LAN packet) from the remote server (Figure 1, items 130);
the modem sending a wakeup signal to an application processor to execute a boot sequence (paragraph 0018).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Sebastian’s teachings of memory access techniques in an imaging device with the teachings of Parulski, for the purpose of providing a more convenient mechanism to wake the PCD.

transitioning an application processor (Figure 1, item 110) into an idle state for durations of time coinciding with at least one of reading with the DMA engine during the boot sequence (paragraph 0013; i.e., the processor 110 may be powered down while the DMA function executes) and calculating with the crypto engine during the boot sequence.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Madej’s teachings of memory access techniques in an imaging device with the teachings of Parulski, for the purpose of reducing the computer power consumption.

Regarding Claims 42 and 46, Parulski discloses wherein the memory component is a non-volatile flash memory component (Figure 1, item 26).

Regarding Claims 43 and 47, Parulski discloses wherein the application processor is a heterogeneous, multi-core processor (Figure 1, item 18; i.e., the examiner takes Official Notice that heterogeneous, multi-core processors were well known in the art).

Regarding Claims 44 and 48, Madej teaches wherein the idle state is a wait-for-interrupt ("WFI") idle state (paragraph 0013; i.e., the examiner takes Official Notice that using an interrupt to wake an idle/sleeping processor is well known in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185